Exhibit 10.3
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT
     This Amendment No. 1 to the Employment Agreement of John C. Burris (the
“Amendment”), effective March 31, 2011, is made by and between Sourcefire, Inc.,
a Delaware corporation (the “Company”), and John C. Burris (the “Executive”).
     Whereas, the Company and Executive entered into that certain Employment
Agreement dated July 14, 2008 (the “Agreement”); and
     Whereas, the Company and the Executive desire to amend the Agreement.
     Now Therefore, in consideration of the promises and mutual covenants herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Executive agree as follows:

  1.   Section 5.4 of the Agreement is amended to read, in its entirety, as
follows:

5.4 Beginning with the Fiscal Year 2010 compensation cycle, during the
Employment Term, Executive shall be entitled to participate in the Company’s
equity arrangements as in effect from time to time on the same basis as those
equity arrangements are generally made available to other senior executives of
the Company (any grants of equity pursuant to such arrangements, a “Subsequent
Equity Award”).

  2.   Section 8.2 of the Agreement is amended by adding the following as a new
Section 8.2(b)(ii)(E):

(E) the unvested stock options, restricted stock and restricted stock units
under each Subsequent Equity Award shall accelerate and become vested by
twenty-five percent (25%) of the total shares originally under such Subsequent
Equity Award.

  3.   Section 8.3 of the Agreement is amended by adding the following as a new
Section 8.3(b)(ii)(E):

(E) the unvested stock options, restricted stock and restricted stock units
under each Subsequent Equity Award shall accelerate and become fully vested.

1



--------------------------------------------------------------------------------



 



  4.   Section 8.4(c) of the Agreement is amended to read, in its entirety, as
follows:

(c) For purposes of this Agreement, “Good Reason” shall mean (i) a material
decrease in the Executive’s Base Salary and/or Target Bonus, (ii) a material
reduction or material adverse change in the Executive’s authority, duties, title
or, job responsibilities, or reporting structure, (iii) a geographic relocation
of the Executive without his or her consent more than thirty (30) miles from the
current location of his or her office as of the date hereof), or (iv) a willful
and continued material breach by the Company of this Agreement or the
“Assignment of Inventions, Non-Disclosure, Non-Solicitation and Non-Competition
Agreement” that has a material adverse effect on the Executive; provided,
however, that any proposed termination of employment by the Executive shall be
presumed to be other than for Good Reason, unless the Executive first provides
written notice to the Company within ninety (90) days following the effective
date of such event, and the Company has been provided a period of at least
thirty (30) days after receipt of the Executive’s notice during which to cure,
rescind or otherwise remedy the actions, events, or circumstances described in
such notice. The Executive’s termination of employment shall not be considered
to be for Good Reason unless it occurs no more than one hundred and twenty
(120) days following the initial occurrence of the purported Good Reason
event(s) as described above.

  5.   Except as herein amended, the Agreement is hereby ratified, confirmed and
affirmed for all purposes and in all respects.

     In Witness Whereof, the undersigned parties have executed this Amendment as
of the date first written above.

           

ACCEPTED AND AGREED TO:

SOURCEFIRE, INC.
      By:   /s/ Todd P. Headley         Name:   Todd P. Headley        Title:  
Chief Financial Officer and Treasurer              /s/ John C. Burris       John
C. Burris           

2